By the Court.
The only point before us is, whether due notice was given to the testator of the demand and non-payment of the bill. From the peculiar situation of this country notice must be considered as a matter of fact; and, in that way, it was left to the Jury, in the present case, with this single remark, that the notice ought to be given as soon as it is practicable. No time, indeed, has been fixed even in the city; but we should be disposed to think, that fix or seven days would here be too great a delay.
The motion for a new trial rejected.